DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 22, 2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 1, line 1, the limitation “a low and medium voltage electrical enclosure” is not readily understood since the parameters defining what constitutes “low” and “medium” are not set forth within the disclosure.  For examination purposes, a generic enclosure capable of housing electrical components will be interpreted as defining the feature.  In Claim 1, in line 2, the use of the phrase “and/or” is deemed indefinite since the use of the recitation and/or is open ended and can constitute multiple meanings thereby not distinctly claiming the subject matter.  In Claims 3 & 13, lines 4-5 & 4 respectively, the phrase “at second first predetermined temperatures” does not have a proper antecedent basis and is unclear as to the metes and bounds of patent protection being sought.  Consequently, the remaining claims are rejected since they are dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-11, 13-17 & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2-197781.  JP`781 teaches of an enclosure (refrigerator compartment) capable of housing  electrical components comprising a supporting structure (housing structure) which defines an internal space (compartment space) delimited by walls (chamber walls) forming one compartment (can be viewed as the refrigeration compartment) housing one or more electrical apparatuses (such as the electrical components housed within a conventional refrigerator), wherein at least one of the walls (2, 102) is provided with one venting opening (3, 103) that put into communication the internal space (shown below the opening) with the outside enclosure (shown above the opening), the one venting opening being provided with a cover (5, 105) closing the venting opening in a first - closed - operating condition (note fig. 4 for instance) at first predetermined temperatures and with an actuating device (shown as the means for biasing the cover into an open position (note figs. 5-6) adapted to open the cover in a second - open - operating condition (note figs. 5-6 for instance) at second predetermined temperatures, and the actuating device comprises an actuating mechanism (9, vertical link, 109, 112) having a Shape Memory Alloy-based (SMA) actuating element (9, 109) having a first dimension at the first predetermined temperatures reversibly changeable into a second dimension at the second predetermined temperatures (such is the case with SMA’s – they vary in dimension dependent upon temperature changes), the reversible change of dimension of the SMA actuating element from the first dimension to the second dimension determining the reversible movement of said cover from the first - closed operating condition to the second - open operating condition, and vice-versa.  As to Claim 2, the cover is hinged on a rim (viewed as the up-turned structure at the top of the opening) of the opening and pivotally movable between first and second operating conditions (the cover pivots along one side via a hinged connection).  As to Claim 3, the SMA actuating element comprises a wire (9, 109) having an inherent first predetermined length at the first predetermined temperatures and an inherent second predetermined length at the second predetermined temperatures (the lengths would not be the same due to the properties of the alloy when exposed to different temperatures).  As to Claim 4, the actuating mechanism comprises a lever (vertical link, 112) having a first end (upper end) operatively connected to the cover and a second end (lower end) operatively connected to a first end of the wire (by virtue of the connecting surfaces).  As to Claim 5, the wire has a second end (lower end, upper end) secured on a fixed point (along (10), along (102a)) of the enclosure.  As to Claim 7, the actuating mechanism comprises an elastic element (7, 107) cooperating with the SMA actuating element during its change of dimension from the first dimension to the second dimension.  As to Claim 8, the elastic element is a spring cooperating with the SMA actuating element.  As to Claim 9, the first predetermined temperatures are lower than the second predetermined temperatures and in that the first dimension is greater than the second dimension (the second temperatures are higher thus causing a shrinkage on the SMA actuating element and therefore a decreased dimension).  As to Claim 10, the venting opening can be viewed as being positioned on a lateral wall of the enclosure when the enclosure is pivoted ninety degrees.  As to Claim 11, the venting opening is positioned on a top wall (shown as is) of the enclosure.  As to claims 13-17 & 19, the position is taken that the similarly claimed features have adequately been mapped within the above rejections and therefore a redundant mapping of the features is superfluous. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over JP`781 in view of Johnson et al., [US 2018/0090914].  JP`781 teaches applicant’s basic inventive claimed enclosure, including a vent opening positioned on an external wall of the enclosure; but does not show a vent opening positioning on an internal wall separating first and second compartments.  As to this aspect, Johnson is cited as an evidence reference for the known use of a vent opening (opening) covered by a flap (132), where the opening is formed in a wall separating two compartments (note figs. 2 & 4 for instance).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of JP`781 in view of Johnson’s teaching because this arrangement would enhance the versatility of JP`781’s device by providing a means by which a passageway between internal compartments could be opened depending upon the needs and/or operational conditions present within the device (such as for equalizing temperatures etc.).   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9-11, 13-15 & 17-19 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over Claims 1-20 of co-pending Application No US 17/077,355.  Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claimed features in the instant application are set forth and accounted for in the claimed subject matter of the co-pending application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 6, 18 & 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, obviating the double patenting aspect, and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various enclosure structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
September 27, 2022

/James O Hansen/Primary Examiner, Art Unit 3637